— In a medical malpractice action to recover damages for wrongful death, the defendants Ide and Levy appeal separately from an order of the Supreme Court, Nassau County (Meade, J.), entered February 23, 1987, which granted the plaintiffs motion to vacate the finding of a medical malpractice panel and directed that a new panel be convened.
Ordered that the appeals are dismissed, without costs or disbursements.
The subject order, which vacated the findings of a medical malpractice panel and directed that a new panel consider the allegations set forth by the plaintiff, is not appealable as of right (see, Tracy v Islam, 127 AD2d 928). Moreover, upon *631review of the record, we conclude that the defendants have failed to sustain their burden of demonstrating "good cause” so as to warrant granting leave to appeal from the order in question (see, Colligan v Sumner, 112 AD2d 265; Kletnieks v Brookhaven Mem. Assn., 53 AD2d 169). Accordingly, the within appeal is dismissed, without prejudice to defendants Ide and Levy to argue the merits on appeal, if there is one, from a judgment after trial (see, Needham v County of Nassau, 109 AD2d 783; Fallon v Loree, 101 AD2d 1014). Mangano, J. P., Brown, Eiber and Harwood, JJ., concur.